DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 11-12, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morisse U.S. Patent Application Publication US2019/0258535A1 in view of Kasvand et al. U.S. Patent Application Publication 2002/0021788A1 in view of Bahl.
As per claim 1, Morisse teaches a computing device for monitoring and analyzing health of a distributed computer system having a plurality of interconnected system components, the computing device having a processor coupled to a memory, the memory storing 5instructions which when executed by the processor configure the computing device to: track communication between the system components and monitor for an alert indicating an error in the communication in the distributed computer system, upon detecting the error (¶ 0028): 10receive a health log from each of the system components together defining an aggregate health log (¶ 0026), each health log being in a standardized format indicating messages communicated between the system components (¶ 0028); receive, from a data store, network infrastructure information defining 15one or more relationships for connectivity and communication flow between the system components, the relationships characterizing dependency information between the system components (¶ 0033); and automatically determine, based on the aggregate health log and the network infrastructure information, a particular component of the system 20components originating the error and associated dependent components from the system components affected (¶0035, 0039).  Kasvand teaches to obtain health monitoring rules comprising data integrity information for pre-defined communications between the -23 -system components from the data store, the health monitoring rules for verifying whether each of the health logs complies with the data integrity information (¶ 0023-0025, abstract, wherein each log is compared to the obtained rule set to verify the communication within the tree hierarchy).   It would have been obvious to one of ordinary skill in the art to use the process of Kasvand in the process of Morisse.  One of ordinary skill in the art would have been motivated to use the process of Kasvand in the process of Morisse because Kasvand teaches causal relationships in a component dependent network and the analysis thereof for a root cause, an explicit desire of Morisse.  Bahl teaches the recognized error pattern and the health monitoring rules further defined based on historical error patterns for the distributed computer system 5associating a set of traffic flows for the messages between the system components and potentially occurring in each of the health logs to a corresponding error type thereby proactively spotting of the recognized error pattern (¶ 0034, 0044).  It would have been obvious to one of ordinary skill in the art to use the process of Bahl in the process of Kasvand.  One of ordinary skill in the art would have been motivated to use the process of Bahl in the process of Kasvand because Bahl teaches the collection of network dependency data to compare to historical data to determine the cause and correction of network elements, an explicit desire of Kasvand.
 As per claim 2, Morisse teaches the device of claim 1, wherein each health log further comprises a common identifier for tracing a route of the messages communicated for a transaction having the error (¶ 0043, 0041, wherein “T” is the common ID).  Bahl teaches the recognized error pattern (see claim 1).
As per claim 11, Morisse teaches a method implemented by a computing device, the method for monitoring and analyzing health of a distributed computer system having a plurality of interconnected 5system components, the method comprising: tracking communication between the system components and monitor for an alert indicating an error in the communication in the distributed computer system, upon detecting the error: receiving a health log from each of the system components together 10defining an aggregate health log, each health log being in a standardized format indicating messages communicated between the system components; receiving, from a data store, network infrastructure information defining one or more relationships for connectivity and communication flow 15between the system components, the relationships characterizing dependency information between the system components; and automatically determining, based on the aggregate health log and the network infrastructure information, a particular component of the system components originating the error and associated dependent components 20from the system components affected (¶ 0028, 0026, 0033, 0035, 0039, see claim 1 for mapping).  Kasvand teaches to obtain health monitoring rules comprising data integrity information for pre-defined communications between the -23 -system components from the data store, the health monitoring rules for verifying whether each of the health logs complies with the data integrity information (¶ 0023-0025, abstract).   It would have been obvious to one of ordinary skill in the art to use the process of Kasvand in the process of Morisse.  One of ordinary skill in the art would have been motivated to use the process of Kasvand in the process of Morisse because Kasvand teaches causal relationships in a component dependent network and the analysis thereof for a root cause, an explicit desire of Morisse.  Bahl teaches the recognized error pattern and the health monitoring rules further defined based on historical error patterns for the distributed computer system 5associating a set of traffic flows for the messages between the system components and potentially occurring in each of the health logs to a corresponding error type thereby proactively spotting of the recognized error pattern (¶ 0034, 0044).  It would have been obvious to one of ordinary skill in the art to use the process of Bahl in the process of Kasvand.  One of ordinary skill in the art would have been motivated to use the process of Bahl in the process of Kasvand because Bahl teaches the collection of network dependency data to compare to historical data to determine the cause and correction of network elements, an explicit desire of Kasvand.
As per claim 12, Morisse teaches the method of claim 11 wherein each health log further comprises a common identifier for tracing a route of the messages communicated for a transaction having the error (¶ 0043, 0041).  Bahl teaches the recognized error pattern (see claim 1). 
As per claim 21, Morisse teaches a computer readable medium comprising a non-transitory device storing instructions and data, which when executed by a processor of a computing device, the processor coupled to a memory, configure the computing device to: track communication between system components of a distributed computer system having a plurality of interconnected system components and monitor for 10an alert indicating an error in the communication in the distributed computer system, upon detecting the error: receive a health log from each of the system components together defining an aggregate health log, each health log being in a standardized format indicating messages communicated between the system 15components; receive, from a data store, network infrastructure information defining one or more relationships for connectivity and communication flow between the system components, the relationships characterizing dependency information between the system components; and 20automatically determine, based on the aggregate health log and the network infrastructure information, a particular component of the system components originating the error and associated dependent components from the system components affected (¶ 0028, 0026, 0033, 0035, 0039, see claim 1 for mapping).  Kasvand teaches to obtain health monitoring rules comprising data integrity information for pre-defined communications between the -23 -system components from the data store, the health monitoring rules for verifying whether each of the health logs complies with the data integrity information (¶ 0023-0025, abstract).   It would have been obvious to one of ordinary skill in the art to use the process of Kasvand in the process of Morisse.  One of ordinary skill in the art would have been motivated to use the process of Kasvand in the process of Morisse because Kasvand teaches causal relationships in a component dependent network and the analysis thereof for a root cause, an explicit desire of Morisse.  Bahl teaches the recognized error pattern and the health monitoring rules further defined based on historical error patterns for the distributed computer system 5associating a set of traffic flows for the messages between the system components and potentially occurring in each of the health logs to a corresponding error type thereby proactively spotting of the recognized error pattern (¶ 0034, 0044).  It would have been obvious to one of ordinary skill in the art to use the process of Bahl in the process of Kasvand.  One of ordinary skill in the art would have been motivated to use the process of Bahl in the process of Kasvand because Bahl teaches the collection of network dependency data to compare to historical data to determine the cause and correction of network elements, an explicit desire of Kasvand.




Claims 5-7, 9-10, 15-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morisse in view of Kasvand in view of Bahl in view of Ambichl et al. U.S. Patent Application Publication US2020/0042426A1.
As per claim 5, Morisse teaches the device of claim 2.  Ambichl teaches it further configured to: determine from the dependency information indicating which of the system components are dependent on one another for operations performed in the 10distributed computer system, an impact of the error originated by the particular component on the associated dependent components (¶ 0004, 0085).  It would have been obvious to one of ordinary skill in the art to use the process of Ambichl in the process of Morisse.  One of ordinary skill in the art would have been motivated to use the process of Ambichl in the process of Morisse because Ambichl teaches causal relationships in a component dependent network and the analysis thereof for a root cause, an explicit desire of Morisse.  Bahl teaches the recognized error pattern (see claim 1). 
As per claim 6, Morisse teaches the device of claim 5, further comprising upon detecting the alert: displaying the alert on a user interface of a client application for the device, the alert based on the particular component originating the error determined from 15the aggregate health log (¶ 0028, 0033).  Bahl teaches the recognized error pattern (see claim 1). 
As per claim 7, Morisse teaches the device of claim 6, further comprising: displaying on the user interface along with the alert, the associated dependent components to the particular component (¶ 0033).
As per claim 9, Morisse teaches the device of claim 1.  Ambichl wherein the system components are APIs (application programming interfaces) on one or more connected computing devices and the health log is an API log for logging activity for the respective API in communication with other APIs and related to the error (¶ 0055, 0133).  Bahl teaches the recognized error pattern (see claim 1). 
As per claim 10, Morisse teaches the device of claim 1, wherein the processor configuring the computing device to automatically determine origination of the error further comprises: comparing each - 24 -of the health logs in the aggregate health log to the other health logs in response to the relationships in the network infrastructure information (¶ 0076-0077).  Bahl teaches the recognized error pattern (see claim 1). 
As per claim 15, Morisse teaches the method of claim 12.  Ambichl teaches it further comprising: determining from the dependency information indicating which of the system components are dependent on one another for operations performed in the 10distributed computer system, an impact of the error originated by the particular component on the associated dependent components (¶ 0004, 0085).  Bahl teaches the recognized error pattern (see claim 1). 
As per claim 16, Morisse teaches the method of claim 15, further comprising upon detecting the alert: displaying the alert on a user interface of a client application for the device, the alert based on the particular component originating the error determined from 15the aggregate health log (¶ 0028, 0033).  Bahl teaches the recognized error pattern (see claim 1). 
As per claim 17, Morisse teaches the method of claim 16, further comprising: displaying on the user interface along with the alert, the associated dependent components to the particular component (¶ 0033).
As per claim 19, Morisse teaches the method of claim 11.  Ambichl teaches wherein the system components are APIs (application programming interfaces) on one or more connected computing devices and the health log is an API log for logging activity for the respective API in communication with other APIs and related to the error (¶ 0055, 0133).  Bahl teaches the recognized error pattern (see claim 1). 
As per claim 20, Morisse teaches the method of claim 11, wherein automatically determining origination of the error further comprises: comparing each of the health logs in the aggregate health log to the other health logs in response to the relationships in the network infrastructure information (¶ 0076-0077).  Bahl teaches the recognized error pattern (see claim 1). 


Claims 8, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morisse in view of Kasvand in view of Bahl in view of Naous US Patent Application Publication US2018/0034685A1.
As per claim 8, Morisse teaches the device of claim 1.  Naous teaches wherein the standardized format comprises a JSON format (¶ 0176).  It would have been obvious to one of ordinary skill in the art to use the process of Naous in the process of Morisse.  One of ordinary skill in the art would have been motivated to use the process of Naous in the process of Morisse because Naous teaches the use of text based messaging system for event correlation and analysis thereof for a root cause event, an explicit desire of Morisse.
As per claim 18, Morisse teaches the method of claim 11.  Naous teaches wherein the standardized format comprises a JSON 20format (¶ 0176).


Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 1, 11, 21 have been considered but are moot because the new ground of rejection does not rely on the same references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	New art of Bahl has been brought in to teach the amended limitiations.


Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	-	US 2018/0113773A1 to Krishnan et al.:  Real-time data monitoring for predicting anomalies using historical based predictive models.
	-	US 2016/0292028A1 to Gamage et al.:  Event pattern recognition to detect potential failures of network components.
	-	US 6,353,902B1 to Kulatunge et al.:  Network log collection for providing proactive determination of faults.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S MCCARTHY whose telephone number is (571)272-3651. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S MCCARTHY/Primary Examiner, Art Unit 2113